Citation Nr: 0731407	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  03-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing entitlement to VA benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant/claimant alleges he had World War II service 
with the U. S. Armed Forces in the Philippines.  This matter 
is before the Board of Veterans' Appeals (Board) from an 
August 2005 remand Order of the United States Court of 
Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from a January 2003 denial letter 
of the Manila RO.  In a February 2004 decision, the Board 
denied the appellant veteran status.  He appealed that 
decision to the Court [where he was represented by another 
Veterans' Service Organization].  Pursuant to a joint motion 
by the parties, the Court vacated the Board's February 2004 
decision and remanded the matter for development and 
readjudication consistent with the instructions in the joint 
motion.  In January 2006, the Board remanded the case for 
development in accordance with the joint motion.  As a 
procedural note, the record reflects that the appellant filed 
an appeal of the January 2006 remand to the Court; in an 
October 2006 Order, the Court dismissed this appeal for lack 
of jurisdiction, since the Board's January 2006 remand was 
not a final decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In the January 2006 remand, the Board instructed the RO to 
ask the National Personnel Records Center (NPRC) to conduct a 
search to verify the claimant's service based on the 
following information:  [redacted], service number 
[redacted], born in San Gabriel, La Union; and [redacted] 
[redacted], service number [redacted], born in Baoco, Mountain 
Province, Philippines; and service dates of February 28, 1943 
to June 21, 1946.  In March 2006, the RO made two requests to 
the NPRC.  The first request included the following 
information:  [redacted], service number [redacted], service 
dates 2/28/1943 to 6/21/1946, born in Baoco, Mountain 
Province.  The second request included the following 
information:  [redacted], service number [redacted], service 
dates 2/28/1943 to 6/21/1946.  In April 2006, the NPRC 
responded that it could not identify a record based on the 
information provided and that if additional information was 
obtained another request could be submitted.  As noted above, 
the Board's remand and the joint motion specifically asked 
for a search to be done using alternate identifying 
information including the appellant's middle name with a 
"g" at the end, service number [redacted], and birthplace San 
Gabriel, La Union.  The requests to NPRC did not include the 
birthplace of San Gabriel, La Union.  Also, it is unclear 
whether the requests included both versions of the 
appellant's middle name: [redacted].  A remand by the 
Board and by the Court confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The NPRC 
requests do not satisfy the mandates of the Court's order 
(incorporating the instructions of the joint motion for 
remand) and the January 2006 Board remand.  While the Board 
regrets further delay in this matter, another remand is 
necessary to ensure that all requirements of prior remands 
are satisfied.

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for another NPRC 
records search to ascertain whether the 
appellant had any recognized active 
military service.  Specifically, the RO 
should ask the NPRC to conduct a 
records search (to verify the 
claimant's service) under the various 
information he has provided, including 
the following identifying information: 
[redacted], service number 
[redacted], born in San Gabriel, La Union; 
and [redacted], service number 
[redacted], born in Baoco, Mountain 
Province, Philippines; and service 
dates of February 28, 1943 to June 21, 
1946.

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
give the appellant and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



